          Case 1:18-cv-02841-TFH Document 52-1 Filed 10/26/20 Page 1 of 1




                      �nit£,h �ta:i£s Qlourt of J\pp£a:ls
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 19-5352                                                     September Term, 2019
                                                                FILED ON: JULY 17, 2020

AMERICAN HOSPITAL ASSOCIATION, ET AL.,
                  APPELLEES

V.

ALEX M. AzAR, II, IN HIS OFFICIAL CAPACITY AS SECRETARY OF HEALTH AND HUMAN SERVICES,
                      APPELLANT


Consolidated with 19-5353, 19-5354


                           Appeals from the United States District Court
                                   for the District of Columbia
                                       (No. 1:18-cv-02841)
                                       (No. 1:19-cv-00132)
                                       (No. 1:19-cv-01745)


       Before: SRINIVASAN, ChiefJudge, GARLAND and MILLETT, Circuit Judges

                                         J U D GMENT

       These causes came on to be heard on the record on appeal from the United States District
Court for the District of Columbia and were argued by counsel. On consideration thereof, it is

       ORDERED and ADJUDGED that the judgment of the District Court appealed from in these
causes be reversed, in accordance with the opinion of the court filed herein this date.

                                            Per Curiam



                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                    BY:   /s/

                                                          Daniel J. Reidy
                                                          Deputy Clerk


Date: July 17, 2020

Opinion for the court filed by Chief Judge Srinivasan.
